The Chancellor denied the motion, holding that the assignment to the provisional assignee under the English bankrupt law divested the title of the bankrupt to the property he brought to this country; and that the injunction was properly granted upon the application of the assignee to restrain a third person from delivering it to the bankrupt, and to restrain the latter from receiving or prosecuting for it. He also held, that the commencement of suits by the English creditors, in the courts of common law of this state, against the bankrupt, to recover judgments for their respective debts, would not defeat the effect of the assignment to the assignee. The Chancellor in his opinion, relies chiefly on the case of Holmes v. Remsen, 4 J. C. R. 460. He says that “in the cases cited to the contrary, the contest was between the foreign assignees and domestic creditors claiming under the lex loci where the suits were brought. It was probably not necessary that the creditors should have joined in this suit with the assignee, but that is no ground for dissolving the injunction.” He also held that “ in this case, the property was constructively within the jurisdiction of the country of the bankrupt, being on the high seas, when the provisional assignment was made.” The motion to dissolve the injunction was denied with costs.
On appeal to the Court of Errors from this decision, that court held, that an assignee under a foreign commission of bankruptcy, is not entitled, nor the creditors before judgment, toan injunction, to restrain the bankrupt from receiving from the custom house here, property which was on the high seas *168on board a vessel on its way from England to New York-, at the time of the suing out of the commission. Sutherland and Marcy, Js., were for affirming the order of the Chancellor. Four of the senators, Maynard, Oliver, Allen, and Stebbins, delivered opinions for reversal, in which they held that an assignment under the bankrupt laws of England, to an assignee in bankruptcy, did not operate a legal transfer of the personal property of the bankrupt in this country, even as between the assignees and the bankrupt. Maynard and Stebbins, senators, held that if the property be on board a British vessel on the high seas, at the time of suing out. the commission, and thus within the jurisdiction of England, it passes by the assignment; but if so, the fact must be distinctly averred, and will not be presumed. The order of the Chancellor was reversed, 17 to 4 for reversal.